t c summary opinion united_states tax_court orrin leigh grover petitioner v commissioner of internal revenue respondent docket no 1239-06s filed date orrin leigh grover pro_se kelly a blaine for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioner’ sec_2002 tax_year and also determined additions to tax as follows dollar_figure under sec_6651 dollar_figure under sec_6651 and dollar_figure under sec_6654 petitioner failed to file a return for and the deficiency was attributed to unreported income following the deficiency determination petitioner provided respondent with income figures and business and personal expenses in excess of the income the issues we consider involve whether petitioner has shown that respondent’s income_tax deficiency determination is excessive and whether petitioner is liable for the additions to tax background some of the facts have been stipulated and are incorporated by this reference petitioner orrin grover was a resident of oregon at the time his petition was filed petitioner an attorney practiced law under the name orrin l grover p c an oregon professional_corporation formed in which is an petitioner’s income and deduction information was provided to respondent after the issuance of the deficiency_notice and late in the administrative process that information was not subjected to audit and not agreed to by respondent in the form presented by petitioner we are treating petitioner’s information as an alternative computation approach that has substance only to the extent proven at trial s_corporation for federal tax purposes petitioner was licensed to practice law in the states of california and oregon petitioner’s legal speciality has been the representation of healthcare facilities and his clients were spread over a broad geographical region including the states of washington idaho oregon nevada california arizona texas and colorado most of petitioner’s clients during were in oregon and california with the latter state representing approximately percent of his business petitioner and his wife owned a building in woodburn oregon from which he operated his law practice during his practice was to work or days per week in california mainly in san francisco and or days in his oregon office during petitioner spent days in california where he maintained a satellite office in san francisco about percent of his business records were maintained in his oregon office and the remaining percent were in san francisco petitioner claimed travel and meals expenses while he was away from his oregon office petitioner did not maintain formal books_and_records of his income and deductions and derived his claimed deductions from underlying source material like invoices summary records credit card bills and receipts and collateral documentation frequent flyer records petitioner and his wife did not file an individual or a joint federal_income_tax return for respondent determined petitioner’s income and hi sec_2002 deficiency from forms received from payors in connection with the pretrial development of this case petitioner submitted prepared-after- the-fact tax returns in particular he prepared a form_1120s u s income_tax return for an s_corporation orrin l grover p c and a joint form_1040 u s individual_income_tax_return for his and his wife’ sec_2002 tax_year in the form_1120s petitioner represented hi sec_2002 income from the practice of law along the lines of the following summary amounts are rounded for reporting purposes income dollar_figure expenses rent california office oregon office payment dues employee_benefits health insurance employee drug benefit bimart fairway employee copays medical dental travel expense airfare airport shuttle parking oakland airport parking additional shuttle car rental dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we note that mr grover is the sole petitioner in this case and that the document submitted to respondent after the issuance of the notice_of_deficiency and before the institution of this case has not been treated by the parties as a filed return for purposes of this controversy per_diem travel expense meals california auto expense miscellaneous travel other office expense additional expenses total deductions net_loss from practice of law dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number on the draft form_1040 petitioner reported the pass-through loss of dollar_figure and offset that amount against dollar_figure of net_income reported the reported income on the form_1040 consisted of dollar_figure from his wife’s consultant fee from orrin l grover p c and dollar_figure of her income from rentals less dollar_figure of rental expense after accounting for exemptions and other miscellaneous deductions petitioner reflected no taxable_income and a dollar_figure employment_tax liability for his own and his wife’s joint tax_year for convenience we address each of petitioner’s claimed deductions under a separate heading discussion travel meals and miscellaneous expense sec_4 petitioner claimed the following amounts for purpose amount dollar_figure airfare dollar_figure shuttle and parking dollar_figure airport limo dollar_figure car rental dollar_figure airport parking meals expense dollar_figure miscellaneous travel dollar_figure total claimed dollar_figure no question was raised concerning the burden with respect to the claimed deductions respondent agrees that amounts claimed for airfare shuttle and parking airport limo and car rental were expended but argues that petitioner is not entitled to a deduction because the travel was nondeductible commuting or not shown to have been incurred for business purposes with respect to the dollar_figure claimed for airport parking respondent contends that it is also not deductible because petitioner did not provide any supporting evidence the amounts claimed for meals and miscellaneous travel are on a per_diem basis and respondent contends that the amounts are nondeductible because petitioner was not away from home on business to be deductible travel_expenses must be reasonable and necessary and incurred while away from home in the pursuit of business 326_us_465 respondent argues that petitioner failed to meet only one aspect of the above-stated requirements for a deduction respondent contends that petitioner did not incur the expenditure in pursuit of business respondent does not challenge whether petitioner was away from home when in california instead respondent questions only the business_purpose for the expenditures respondent also argues that petitioner failed to meet substantiation requirements with respect to certain of the claimed deductions although petitioner spends a great deal of time in california his specialized practice causes him to travel to several states in addition his law offices are in oregon and california and as much as percent of his revenue was earned outside of california petitioner maintains approximately percent of his business records in oregon there is an obvious and direct business_purpose in this case for incurring the travel expenses--to earn income accordingly we find that petitioner would be entitled to deduct his travel_expenses to the extent he has met substantiation requirements respondent also argues that petitioner’s choice to remain in oregon was a personal one but we find that argument in the setting of this case does not ring true petitioner has business activity in several states and during there was a heavy concentration of activity in california the principal place of his legal operation was oregon where he maintained an office with most of his records in effect respondent’s argument is that petitioner has no tax_home on the record here we reject that approach and find that petitioner’s business travel to and expenses_incurred in california were away from home expenses finally respondent contends that petitioner did not maintain adequate_records so as to be able to deduct the travel_expenses in that regard sec_274 provides for a higher standard of substantiation for certain business_expenses generally a taxpayer must substantiate expenditures by adequate_records or by sufficient evidence corroborating his own statement sec_1_274-5t temporary income_tax regs fed reg date with respect to the airfare dollar_figure shuttle and parking dollar_figure airport limo dollar_figure and car rental dollar_figure petitioner provided documentary_evidence supplemented by his testimony to provide sufficient information to meet the threshold for the statutory substantiation requirements we accordingly hold that petitioner is entitled to deductions for airfare dollar_figure shuttle and parking dollar_figure airport limo dollar_figure and car rental dollar_figure with respect to the airport parking dollar_figure meals expense dollar_figure and miscellaneous travel dollar_figure petitioner employed a per_diem basis using days in california as the multiplier times daily expenditure amounts for parking meals and travel the parking is based on daily cost whereas petitioner explained that the meals and miscellaneous expenses are based on the established allowances to federal government employees respondent makes the general arguments that petitioner is not entitled to deduct business_expenses while in california and that he has failed to substantiate the amounts claimed respondent however has not questioned petitioner’s method of computation and his use of the per_diem approach under sec_274 the commissioner is authorized to prescribe rules under which optional methods of computing expenses including per_diem allowances for ordinary and necessary expenses for traveling away from home may be regarded as satisfying the substantiation requirements of sec_274 sec_1_274-5 income_tax regs under this authority the commissioner issued revproc_2001_47 2001_2_cb_332 applicable to petitioner’s travel january through date and revproc_2002_63 2002_2_cb_691 applicable to petitioner’s travel date through date under those revenue procedures taxpayers may elect to use in lieu of substantiating actual expenses certain authorized methods for deemed substantiation of employee lodging meal and incidental_expenses incurred while traveling away from home the procedures include an optional method for use by self-employed individuals who pay or incur meal costs to compute deductible costs of business meals and incidental_expenses paid_or_incurred while traveling away from home petitioner has not offered any evidence showing that he incurred the daily dollar_figure parking expense or that the cost is dollar_figure therefore we hold that he is not entitled to the dollar_figure claimed for airport parking with respect to the dollar_figure claimed as per_diem meal expense we hold that petitioner is entitled to use the alternative method and that he is therefore entitled to claim a dollar_figure deduction concerning the dollar_figure of miscellaneou sec_5 although the meals may be subject_to the 50-percent limitation of sec_274 the outcome of this case is the same whether the entire dollar_figure or one-half of that amount would continued expenses petitioner has not shown that he is entitled to amounts in excess of the per_diem_allowance for meals and accordingly is not entitled to claim that amount of the dollar_figure claimed for these business_expenses petitioner is entitled to dollar_figure other claimed expenses petitioner claimed the following expenses and respondent has made the following concessions item health ins premiums amount claimed amount conceded amount in by respondent dispute dollar_figure dollar_figure -0- telephone long distance dollar_figure dollar_figure dollar_figure additional telephone office supplies contract labor dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure wells fargo bank charge dollar_figure dollar_figure dollar_figure drug expense sec_1 dollar_figure dollar_figure -0- medical copayment dollar_figure dollar_figure these amounts are set forth in petitioner’s brief as opposed to the proposed return submitted to respondent in connection with the pretrial activity continued be allowable accordingly we need not delve into that nuance as the above schedule reveals respondent has fully conceded the health insurance drug expense and medical copayment items with respect to the drug expense and medical copayment items however respondent’s concession includes the stipulation that they would be deductible only on schedule a itemized_deductions of petitioner’ sec_2002 form_1040 subject_to the limitations imposed on such deductions respondent’s concession that dollar_figure is deductible on petitioner’s form_1120s is premised on a dollar_figure increase in petitioner’s income on his form_1040 under sec_162 therefore the net effect of this item in the context of this case is a dollar_figure deduction we therefore consider the remaining four deduction items telephone--petitioner claimed dollar_figure for telephone and respondent conceded that petitioner is entitled to dollar_figure or dollar_figure less than the amount claimed the remaining dollar_figure is represented by a check with a notation that it was for sprint residential petitioner has not shown that the dollar_figure was expended for a business_purpose and we hold that he is entitled to the amount conceded by respondent dollar_figure for business telephone for office supplies--petitioner originally claimed dollar_figure as office expenses and on brief he claimed the reduced_amount of dollar_figure respondent concedes that petitioner is entitled to dollar_figure of office expenses for petitioner provided checks in support of his reduced claim of dollar_figure most of the checks were made to the order of staples kinkos yes graphics or office max with the exception of a dollar_figure check to yes graphics for historical research on a book that petitioner was writing we find the amounts set forth on the checks to the above-listed payees are deductible petitioner provided five checks to mac repairs for repair of his computer and we hold the amounts are deductible petitioner’s checks written to the local newspaper woodburn independent in the amounts of dollar_figure and dollar_figure were for subrent of petitioner’s office space those two amounts are not deductible because the office property was either jointly owned or owned solely by petitioner’s wife and it has not been shown what portion if any is attributable to petitioner additionally income from renting the office has not been shown to be included in respondent’s determination finally petitioner provided checks written to fry’s but he was unable to specify the items purchased and accordingly is not entitled to deduct the amounts shown on the fry’s checks as business_expenses overall petitioner is entitled to deduct dollar_figure6 for office supplies contract labor--court reporter’s fees--petitioner claimed dollar_figure for contract labor and respondent has conceded dollar_figure of the amount claimed of the remaining dollar_figure petitioner provided evidence of the payment by check of dollar_figure this amount includes the amount of respondent’s concession of dollar_figure which he has adequately identified as having been expended for fees paid to a court reporter in connection with the handling of a case he did not however recall which case in particular was involved and or whether he was reimbursed by the client petitioner did not provide records which would have identified whether any reimbursement he may have received had been included in the income he reported under those circumstances we must hold that petitioner has not shown that he is entitled to deduct dollar_figure for court reporter’s fees several of the checks petitioner produced were identified as payments to an attorney and others who assisted petitioner in his business activity with respect to some of those items petitioner did not have a record nor could he recall the specific case or the assistance provided accordingly petitioner has not shown entitlement to a deduction with respect to those concerning dollar_figure paid to alicia charapata petitioner explained that she worked in his office during the summer of assisting him as a secretary and file clerk as those amounts were for general overhead and not for a specific case or client the court finds that it is unlikely that those amounts were reimbursed by clients and we hold them to be deductible concerning all other claimed expenses petitioner’s lack of specificity and the possibility of client reimbursement and or the subject matter of the expense ie building maintenance render these items not deductible accordingly petitioner is entitled to dollar_figure in addition to the dollar_figure conceded by respondent for a total of dollar_figure for contract labor for wells fargo bank charges--petitioner incurred dollar_figure in overdraft charges in connection with his wells fargo bank account respondent has conceded that petitioner is entitled to deduct dollar_figure of those charges and that the remaining dollar_figure is not deductible because the charges were caused by petitioner’s errors and such expenditures are not reasonable the overdraft charges for were caused because petitioner miscalculated his bank balance on occasions where he wrote multiple checks and the bank charged him dollar_figure per check because of the overdrafts accordingly on the occasion of petitioner’ sec_21 overdrafts he was charged dollar_figure for an average of five to six checks that caused the overdraft petitioner admits that it was his miscalculations that caused the overdraft respondent referencing the statute and several cases argues that to be deductible business_expenses must be among other things reasonable the question here therefore is whether petitioner’s actions were reasonable respondent contends that the overdrafts were caused by petitioner’s errors and are therefore unreasonable it was ordinary and necessary for petitioner to maintain a bank account and to pay his business obligations by check clearly petitioner exhibited a lack of acumen and the bank charges were a cost of his doing business in bailey v commissioner tcmemo_1991_385 affd without published opinion 968_f2d_25 11th cir this court disallowed bank overdraft charges which in of years exceeded dollar_figure the court observed that the taxpayers continued their practice of incurring and paying overdraft charges over a 3-year period and the total_amounts paid were substantial the taxpayers argued that they were having financial difficulties and that they would intentionally overdraw their bank account as a substitute or alternative to borrowing funds the court rejected the taxpayers’ argument petitioner’s overdraft charges were not the result of intentional acts but a lack of acumen by comparison the overdraft charges he incurred for were substantially less than percent of the charges in bailey each business may incur some expense due to carelessness or lack of ability and in this case we do not find the amount to be unreasonable furthermore and although we do not wish to discourage respondent from negotiating settlements and making concessions we have some difficulty understanding why respondent thought that dollar_figure of bank charges was acceptable and that dollar_figure was not accordingly we hold that petitioner is entitled to deduct dollar_figure in bank charges miscellaneous expenses petitioner claimed the following expenses and respondent has made the following concessions item claimed amount amount conceded amount in by respondent dispute postage fedex ups california office utility historical book research legal research dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure case costs and facility rental dollar_figure california business_expense dollar_figure california office rent dollar_figure -0- storage expense dollar_figure fax-n-file dollar_figure conference call fees dollar_figure california auto dollar_figure costco interest_paid oregon office utility dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure professional dues dollar_figure oregon auto fuel dollar_figure dollar_figure book expense hardware and maintenance angela grover’s services bank of america charges misc business additional cali- fornia expenses kinkos dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure with respect to the above-listed expenses that respondent has not conceded respondent argues generally that petitioner has failed to carry his ultimate burden of persuasion respondent admits that petitioner may have provided documentation and testimony with respect to these items but that he did not make argument or advocate his position on brief we consider each item to discern and decide whether we agree with respondent’s arguments california office rent and utility petitioner claimed dollar_figure and dollar_figure for rent and utilities respectively for his california office although petitioner provided checks totaling dollar_figure for the rent there is a clear pattern of dollar_figure per month and regular payments there is no question about the reasonable and necessary nature of these expenditures and accordingly we hold that petitioner is entitled to deduct the amounts claimed historical book research petitioner claimed dollar_figure for research on a book he intended to write involving world war ii respondent argues that petitioner has not to date completed or published the book and has not shown any connection with the business of his legal practice in addition these costs may constitute capital expenditures and or be personal because petitioner has not shown his intent in connection with this book accordingly we hold that petitioner is not entitled to claim the dollar_figure deduction case costs and facility rental legal research fax-n-file and conference call fees petitioner claimed case costs and facility rental legal research fax-n-file and conference call fees in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively with respect to each claimed deduction petitioner produced checks evidencing payment of the amounts respondent among other arguments contends that these types of expenses are normally passed on to clients as reimbursable expenditures made on the client’s behalf petitioner’s failure to keep adequate_records of such things limits his ability to show whether these items were reimbursed by clients and or whether they were included in the income figure petitioner presented accordingly we must hold that petitioner is not entitled to deduct dollar_figure dollar_figure dollar_figure and dollar_figure respectively we note that petitioner’s failure to keep adequate_records was of his own doing and the sole cause of this seemingly harsh result california business_expense storage expense oregon office utilities petitioner claimed california business_expense storage expense and oregon office utilities of dollar_figure dollar_figure and dollar_figure respectively with respect to each claimed deduction petitioner produced checks evidencing payment of the amounts unlike the items claimed that are reimbursable by clients these items are part of petitioner’s business overhead accordingly we hold that petitioner is entitled to deduct dollar_figure dollar_figure and dollar_figure respectively interest_paid petitioner claimed dollar_figure as interest_paid on his oregon office property in addition to a mathematical error under which the dollar_figure was overstated by dollar_figure petitioner did not provide substantiation of this amount even if petitioner had provided substantiation the real_property was owned either by or jointly with petitioner’s wife because petitioner and his wife did not file a joint_return and without more information it would be impossible to allocate the income and expenses even if petitioner had provided sufficient substantiation of the amounts for those reasons we hold that petitioner is not entitled to the dollar_figure deduction for interest california auto costco professional dues book expense hardware and maintenance miscellaneous business additional california expenses and kinkos petitioner claimed deductions for california auto costco professional dues book expense hardware and maintenance miscellaneous business additional california expenses and kinkos of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively with respect to these claimed deductions petitioner failed to provide substantiation and essentially made the claim based on his having reported it on the return document that he provided to respondent for purposes of this case in other respects petitioner has failed to provide the business_purpose with respect these items accordingly petitioner is not entitled to deduct amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively summary of adjustments the purpose of going through each of petitioner’s claimed deductions is to determine whether petitioner’s information would result in an income_tax deficiency smaller than the dollar_figure determined by respondent on the basis of our holdings petitioner’s income_tax deficiency would not be reduced below the amount determined by respondent in the notice_of_deficiency respondent’s determination of an income_tax deficiency was based on total income of dollar_figure which resulted in taxable_income of dollar_figure after considering a dollar_figure personal_exemption and a dollar_figure standard_deduction it thus appears that petitioner has not been able to show that his income was less than the amount determined by respondent and we accordingly hold that respondent’s income_tax deficiency for is sustained at the conclusion of trial respondent made an oral motion to conform the pleadings rule b to the proof in effect respondent sought to have the court use as its starting point in calculating any deficiency the income petitioner reported on the tax_return submitted to respondent before trial the record in this case does not support a finding that petitioner’s income was more or less than the amount determined by respondent in the notice_of_deficiency accordingly respondent’s motion will be denied additions to tax for failure_to_file pay and make estimated payments petitioner first argues that no additions to tax are due because there is no income_tax deficiency now that the court has decided that the income_tax deficiency is to be sustained we consider petitioner’s secondary arguments sec_7491 places on respondent a burden of production with respect to the additions to tax the evidence in the record shows that no return was filed or estimates made accordingly respondent has carried the burden of production with respect to the addition_to_tax under sec_6651 sec_6651 provides for an addition_to_tax for failure to timely file a return unless it can be shown that such failure is due to reasonable_cause and not due to willful neglect petitioner bears the burden of proving that his failure_to_file was due to reasonable_cause and not willful neglect see 50_tc_164 petitioner contends that his failure_to_file is due to reasonable_cause because his wife became ill during and the effects of that illness continued through and into subsequent years petitioner also contends that his illness presents a basis for reasonable_cause petitioner contends that his wife kept his books and that he relied upon her for the information necessary to file petitioner has a duty to file his return and the extent to which the court will treat his reliance upon others as reasonable_cause for failing to meet his filing obligation is limited 469_us_241 petitioner although continuing to travel regularly to california for business purposes claims that his wife’s illness impeded his ability to file a return by date although the court sympathizes with petitioner’s circumstances his failure_to_file was not due to reasonable_cause we also note that several years later in when respondent sent petitioner a notice_of_deficiency his tax_return and or underlying records remained unfiled unprepared in these circumstances we cannot accept petitioner’s contention that his failure_to_file was for reasonable_cause and we so find petitioner is therefore liable for an addition_to_tax for failure_to_file hi sec_2002 return late payment addition_to_tax sec_6651 provides for an addition_to_tax for failure to pay the amount of tax shown on a return the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return see 120_tc_163 petitioner failed to file a return before the issuance of the notice_of_deficiency after the issuance of the notice_of_deficiency petitioner submitted return documents to respondent for purposes of pretrial development of the case the return documents were not filed and no assessments of tax based upon those documents were made those documents were made accordingly not returns in the meaning of the statute id pincite respondent has failed to carry his sec_7491 burden of production ie showing a return with unpaid balance accordingly there can be no addition_to_tax under sec_6651 in this case for lack of an unpaid amount of tax shown on a return failure to pay estimated_taxes sec_6654 imposes an addition_to_tax for failure to pay estimated_taxes respondent’s burden of production with respect to sec_6654 is to show at a minimum that petitioner had a required_annual_payment under sec_6654 see 127_tc_200 affd 521_f3d_1289 10th cir in order to meet that burden respondent must provide information about the filing of a prior year return respondent contended that petitioner did not file a return for which is sufficient evidence to meet that burden sec_6654 does not provide for a reasonable_cause exception from the addition_to_tax and petitioner has not shown that he meets any of the other criteria for an exception from the addition_to_tax under sec_6654 accordingly petitioner is liable for the addition_to_tax for failure to pay estimated_taxes we note that there was no evidence of substitutes for returns filed under sec_6020 and that the documents petitioner submitted to respondent after the issuance of the notice_of_deficiency reflected losses and only limited potential for tax_liability to reflect the foregoing decision will be entered under rule
